DETAILED ACTION
This Office action is regarding Applicant's claims filed 12 November 2020 to a prior Office action.  Claims 1-20 are pending.  
This Office Action is a First Action Allowance. 
Allowable Subject Matter
Claims 1-20 are allowed, as presented on 12 November 2020.
The following is an examiner's statement of reasons for allowance: 
For independent claims 1, 19 and 20, the prior art of record disclosed:
The following is an examiner's statement of reasons for allowance.  The acknowledged art of record [prior art teaches user preference attributes being used for contents presented to user as taught by Ilyas et al. (US 2017/0323023 A1) but does not teach user preferred attribute types based on gathered user-presented attributes and user-desired attributes] does not disclose, in combination, the steps in independent claims 1, 19 and 20 of:
“one or more user-presented attributes associated with one or more user-presented records, wherein the one or more user-presented attributes comprise one or more user-presented attribute types; 
receiving, by the at least one processor, one or more user-desired attributes of the one or more user-presented attributes; and 
determining, by the at least one processor, the user-preferred attribute type of the one or more user-presented attribute types based on the one or more user-presented attributes and the one or more user-desired attributes, 
wherein a new record and a new attribute associated with the new record are to be presented, the new attribute being of the user-preferred type”.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJITH M JACOB whose telephone number is (571)270-1763.  The examiner can normally be reached on Monday-Friday: Flexible Hours.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AJITH JACOB/Primary Examiner, Art Unit 2161                                                                                                                                                                                                        

6/3/2022